                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                   No. 5:15-CR-9-D


UNITED STATES OF AMERICA                       )
                                               )
                   v.                          )               ORDER
                                               )
SHELBY SHERROD PETTIES,                        )
                                               )
                               Defendant.      )


        On January 7, 2015, the United States indicted Shelby Sherrod Petties ("Petties" or

"defendant") on three counts. Count one charged failure to register as a sex offender between

August 2012 and on or about February 18, 2013, in violation of 18 U.S.C. § 2250(a). Count two

charged, inter all~ failure to register as a sex offender on or about February 6, 2013, in violation of

18 U .S.C. § 2250(a). Count three charged, inter all~ failure to register as a sex offender on or about

February 9, 2013, in violation of 18 U.S.C. § 2250(a). See [D.E. 1]; see also [D.E. 100] 1-7

(describing procedural history). ·

       On August 18, 2020, Petties moved to dismiss multplicitous counts [D.E. 103]. On

November 9, 2020, the court ordered that Petties's motion be held in abeyance pending the outcome

of Petties's bench trial [D.E. 110]. On November 12, 2020, the court held a bench trial and found

Petties guilty of counts one, two, and three. See [D.E. 112, 114]. In its order pronouncing Petties's

guilt, the court indicated that it would only punish Petties for one ofhis three convictions. See [D.E.

114] 3. The court ordered the United States to identify the count on which it sought punishment and

invited Petties to respond. See id. at 3-4. On January 14, 2021, the United States requested that the

court punish Petties on count one [D.E. 115]. Petties did not respond. Accordingly, the court




           Case 5:15-cr-00009-D Document 116 Filed 03/25/21 Page 1 of 2
GRANTS Petties's motion [D.E. 103] and DISMISSES as multiplicitous counts two and three. The

court will proceed with sentencing Petties on count one.

       SO ORDERED. This Uday of March 2021.




                                                           United States District Judge




                                               2


          Case 5:15-cr-00009-D Document 116 Filed 03/25/21 Page 2 of 2
